Title: Remarks & Occs. in Septr. [1771]
From: Washington, George
To: 




Septr. 4. The Mason’s began to work on the Mill Walls.
Finish’d Sowing the Cut of Corn round the Creek at the Ferry Plantn.

   
   
   Permanent repairs apparently were being made because of damages that had occurred earlier in the year. The workmen were Michael Clark, Benjamin Mason, Thomas Tayler, William Bawn, and possibly Con McCarty. Clark, Mason, and Tayler were paid 16 Nov., receiving a total of £19 12s. 6d., while Bawn received £15 15s. nine days later (General Ledger AGeneral Ledger A, 1750–1772. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 343, 345, 347).



 


10. Began to Plaister the Millers House.
 


12. Agreed with one William Powell to look after my Mothers Quarter on Rappahannock, on the following Terms; to wit—to continue the five hands now on the Plantation, & either to add one more horse to those which are there (amounting to four) or put two good ones there, and take away two of the most indifferent. To allow him 365 lbs. of Porke, the Milk of a Cow, and the Seventh part of all the Corn, Tobo., and Wheat he can make—In consideration of which he is to stay constantly on the Plantn. with

his People furnish himself with bed and other necessaries & to keep no Horse or other Creature [of his own] on the Plantation.


   
   The William Powell whom GW is engaging here as overseer of the Little Falls Quarter may be William Powell (d. 1796), son of the Dumfries merchant William Powell (c.1700–1787). Young Powell later became a lieutenant in the Continental Army and settled in Amherst County (LUCASSilas Emmett Lucas, Jr. The Powell Families of Virginia and the South: Being an Encyclopedia of the Eight (8) major Powell Families of Virginia and the South in general. Vidalia, Ga., 1969., 319–20; BURGESSLouis A. Burgess, ed. Virginia Soldiers of 1776. 3 vols. 1929. Reprint. Spartanburg, S.C., 1973., 3:1438–39).



   
   GW must have chosen the option of putting two good horses at the quarter, because on 8 Nov. 1771, while at Eltham, he bought four horses costing a total of £30 “for Rappahannock,” two of them evidently to go to Little Falls and two to Ferry Farm (General Ledger AGeneral Ledger A, 1750–1772. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 345).



 


13. Agreed with Edwd. Jones to continue overseer at the place my Mother lives at [Ferry Farm] who is also to be constant in his attendance on the People he looks after (five in number) for which he is to be allowd the Seventh of Corn Wheat & Tobo. He also is to have two Horses added to those two he already has.
